This action was brought by certain taxpayers of the city of Brooklyn against the mayor and the other fiscal officers of the city and eleven individuals, who had been appointed to various positions in the *Page 365 
municipal service, for the purpose of obtaining a judgment which should restrain the payment of the salaries of such appointees. These appointments were made subsequent to the 1st day of January, 1895, and the positions were as follows: Clerk to the committees of the board of aldermen; assistant warrant clerk in the department of finance; dockmaster in the department of finance; chief clerk in the department of audit; law clerk in the department of law; surveyor in the department of assessment; finance clerk in the department of health; license fee collector in the department of fire; secretary in the department of buildings; clerk to the commissioner of city works, and deputy license clerk in the city clerk's office. The complaint charged that these appointments had been made without the appointees having been subjected to competitive examinations to ascertain their merits and fitness and that, for the failure to comply with the law, the appointments were illegal. The answers admitted the allegation of the complaint with respect to the manner of the appointments and alleged that the defendant city officials, who were charged with the duty of the payment for services performed, intended to perform that duty as to the defendant appointees. The answer further alleged, with respect to each of the appointees, that he was duly appointed to his position.
Upon the trial of the action the plaintiffs adduced evidence, by the examination of witnesses and in the production of a large number of documents, consisting of examination papers, reports, various civil service regulations, etc., to show that competitive examinations for all the appointments mentioned in the complaint were practicable. No witnesses were called in behalf of the defendants, and the only evidence adduced by them consisted in showing, by stipulation and by certain letters addressed by Mayors Schieren and Wurster to the civil service commissioners between March, 1894, and February, 1896, that the positions of the defendant appointees, in the several departments, had been assigned to Schedule "A," which is the non-competitive schedule under the civil service regulations, before the appointments were made. *Page 366 
At the Special Term, the trial justice stated, among the grounds of his decision, that each of the defendant appointees to positions in the city of Brooklyn had been appointed "without an ascertainment of his merit and fitness for such position by competitive examination;" and "that it was and is practicable to ascertain the merit and fitness of a person to be appointed to each of said positions by competitive examination."
I think that the right to maintain this action turns, in the first place, upon the existence of any authority in the law for it and, in the second place, upon the effect which the insertion into the present Constitution, of the civil service section (Art. V, sec. 9), had upon existing statutes and political conditions. In view of the objection that an action in this form will not lie, its prior discussion seems the more appropriate. Authority for it must be found in the provisions of the Code of Civil Procedure and in chapter 673 of the Laws of 1887. Section 1925 of the Code provides that "an action to obtain a judgment preventing waste of, or injury to, the estate, funds, or other property of a county, town, city or incorporated village of the state, may be maintained against any officer thereof, * * * by a citizen, resident therein, * * * who is assessed for and is liable to pay, * * * a tax," etc. This section was a revision of chapter 161 of the Laws of 1872, which was the first enactment upon the subject. The act of 1887 provided for an action against "all officers, agents, commissioners and other persons acting, * * * for and on behalf of any * * * municipal corporation in this state, * * * to prevent any illegal official act on the part of any such officers, * * * or to prevent waste or injury * * * to any property, funds, or estate of such * * * municipal corporation." Upon a consideration of the broad application, which has been given to these statutory provisions by the decisions of this court, I do not think that the inquiry into the right of these plaintiffs to maintain this action can be said to be really open to us in the present case. The Taxpayers' Act was passed by the legislature with the intent thereby to provide a sufficient and ready remedy against *Page 367 
all acts of public servants and agents, deemed wrongful and by which taxpayers might be prejudiced. They were, in great measure, helpless before; and the act was designed to furnish them a legal remedy, by way of a civil action to prevent injury to the municipal estate, or the commission of illegal official acts. There have been pertinent instances of actions brought under the authority of the statute; to some of which I will refer. Rogers
v. City of Buffalo (123 N.Y. 173), was an action brought by a taxpayer of the city to restrain the common council, mayor, etc., of the city from paying the salary of the street and health inspector, on the ground that his appointment was in violation of the Civil Service Law, and a recovery was sustained. Talcott v.City of Buffalo (125 N.Y. 280), was an action by a taxpayer of the city to restrain the municipal authorities from substituting electric street lighting for that of gas in certain parts of the city. The question for determination there was, whether a taxpayer can maintain an action to restrain the governing body in a city from official action, within its power and discretion, in the absence of some charge of fraud, collusion, corruption or bad faith. It was observed that the terms "waste" and "injury" used in the statute, which gives a right of action to a taxpayer as against municipal officers, comprehend illegal, wrongful, or dishonest official acts and were not intended to subject official action to the supervision of judicial tribunal, where it was within the jurisdiction and discretion of the officers or municipal bodies. If the municipal authorities had not had the power to provide for the regulation and lighting of the city's streets, so as to leave the method to be adopted within their discretion, our decision would have upheld the judgment recovered below, because of the illegality of the municipal action. Improvidence, or lack of wisdom, would not warrant such an action. Zeigler v. Chapin (126 N.Y. 342), was an action brought by a taxpayer of the city of Brooklyn against the mayor and other officials to annul a contract made by them for the purchase of the property of a water company. It was there held that the action was maintainable, *Page 368 
upon the ground that the contemplated purchase by the mayor and his associates was beyond their authority and illegal. It was said that "the action authorized by section 1925 of the Code is one which the taxpayer may bring against the public officer because of some fraud or bad faith on his part, or to restrain some illegal action." Peck v. Belknap (130 N.Y. 394), was an action brought by a taxpayer of the city of Rochester to restrain the mayor from entering into a contract of employment with the defendant Belknap and to restrain the city clerk and treasurer from paying him any moneys. The ground of the action was that Belknap had not passed the civil service examination. It was held that Belknap's admission into the service of the city was plainly illegal; because, under the disqualification of the Civil Service Law, the city could not employ an individual not eligible under the law. It was held that, under section 1925 of the Code of Civil Procedure and chapter 673 of the Laws of 1887, an action is expressly authorized for the protection of taxpayers against municipal officers, to prevent any illegal official acts on their part, or to prevent waste, or injury, to the property or funds of the corporation.
It seems to me that these cases have fully committed this court to the doctrine that the statutes comprehend all cases, where the wrong to be remedied consists either in a waste of, or an injury to, the municipal estate, through corrupt official action, or through action in abuse of the powers conferred on municipal bodies, or in the commission of illegal official acts. Nor should the scope of the remedy given by the legislature be too much restricted by construction. As it was said in Ayers v.Lawrence (59 N.Y. 192), which was the first case in this court of an action brought under the Taxpayers' Act, "in the construction of laws of the character of that under consideration, too much stress should not be laid on the strict and precise signification of words, but they should be construed liberally, with a view to the beneficial end proposed, to wit, the suppression of the mischief and the advancement of the remedy." It was there observed of the law, that its *Page 369 
language was "sufficiently comprehensive to embrace every wrong by which taxpayers may be prejudiced, as within the purview of the act, if not within the literal and precise meaning of the words." Upon this head of the appeal, I am not inclined to entertain any doubt as to the right of the plaintiffs to bring their action to prevent the defendant Brooklyn city officials from paying salaries to those defendants, who are alleged to have been appointed to positions in the municipal service without a competitive examination as to their merits and fitness, as prescribed by law, and to be, therefore, holding such positions illegally.
We have, then, to consider what was the effect of the insertion into article V of the Constitution, as amended in 1894, of section 9, which reads as follows: "Appointments and promotions in the civil service of the state, and of all the civil divisions thereof, including cities and villages, shall be made according to merit and fitness to be ascertained, so far as practicable, by examinations, which, so far as practicable, shall be competitive; provided, however, that honorably discharged soldiers and sailors from the army and navy of the United States in the late civil war, who are citizens and residents of this state, shall be entitled to preference in appointment and promotion, without regard to their standing on any list from which such appointment or promotion may be made. Laws shall be made to provide for the enforcement of this section."
I believe this state to be the only one where such a provision affecting its civil service has, thus far, been made a part of its fundamental law, and we are bound to assume, by reason of its presence there, and by reason of all the circumstances attending its insertion, that it was a most deliberate expression of the views of the representatives of the people. In the consideration of the object and purport of a constitutional provision, it is useful to regard the circumstances attending, and leading to, its insertion. The reform of the civil service had long been the subject of discussion and of legislation, here and elsewhere. Examinations, whereby appointments *Page 370 
to places in the public service might rest upon merits and fitness, had been provided for in England, some years before the first of our acts upon the subject was passed in 1883. It became evident there, as here, that they were of great value as agencies for the improvement and elevation of the public service, and the project of civil service reform made rapid progress. Not only in that most important respect, but, also, in the personal gain to the executive heads of departments, who were relieved of the burden and the responsibility of selecting competent subordinates, it commended itself to the general approval. The people of the state have now formally and solemnly declared at the polls that appointments to public places shall be made upon the basis of merit and fitness, to be ascertained, so far as practicable, by competitive examinations. Their will in that respect has been expressed in the most impressive manner, by being embodied in the fundamental law of the state.
That it should be given full effect, no one will deny and one of the questions, which confronts us, is whether, as the appellants contend, it can only become operative through legislative provisions. They argue that the provisions of this section simply indicate the principles, in accordance with which appointments must be made, and that, being affirmative in character, they are not self-executing, until a law is passed providing for some method of determination and classification in accordance with those principles. The argument, while having some force, in so far as the civil divisions of the state, other than cities, are concerned, where the legislature has failed to make a classification, or to provide some adequate machinery, through regulations or boards of examiners, fails to appreciate the positive and imperious nature of this constitutional mandate. The argument would make of the provisions a direction, without imperative force. This is not the presumption we may indulge in, when we read the language and consider the very apparent design to protect the people against the evil effects of unfitness in those filling subordinate positions in the public service. From the time that the revised *Page 371 
Constitution of 1894 went into effect, it commanded that all appointments should be made according to merit and fitness, to be ascertained, when practicable, by the test of competitive examinations. Every officer, charged with the duty of appointing his subordinates in office, in taking his oath of office, bound himself to obey it as the supreme law of the state and to carry it into effect as faithfully as it was in his power. It needed no legislation to give force to the command; however legislation might be needed, in order that the appointing officer might be enabled by the aid of proper machinery to competently fulfill his oath in making appointments. To use an illustration of the respondents' counsel, the neglect or refusal of the legislature to pass appropriate laws, might make the constitutional command as ineffectual, as would be the case of its failure to obey the command to provide for a constitutional convention every twenty years. Would the command be any the less imperative? There is much more in this section than an indication of the principles upon which appointments must be made; there is the establishment of a fundamental principle, which, while the constitutional provision remains, is a supreme law for the state and which is self-executing in all cases, where the legislature has provided the ways and means for compliance with its requirements.
The provision in the section, that "laws shall be made to provide for the enforcement of this section," re-enforces its positive command. So far as laws do not already exist, which permit the mandate to be effectual, there shall be further legislation in the line of regulations. I do not see how theSturgis Case (152 N.Y. 11), which arose under the lottery clause of the Constitution (Art. 1, sec. 9), and to which counsel refers, commits us to any different view of the language of this section. It was there held that the lottery section was not intended to be self-executing; because of its language, that "the legislature shall pass appropriate laws to prevent offenses against any of the provisions of this section." This was an express delegation of authority to the legislature to enact laws, by which the section should be given force. The *Page 372 
legislature was, in effect, directed to enact laws for the definition, prevention and punishment of crimes coming within the general language of the section, which forbade that any lottery, poolselling, bookmaking, or any other kind of gambling, shall "be authorized or allowed within this state." That section is very different in its language from the one we are considering; where we have the positive and unmistakable utterance of a command upon the subject of appointments and where the only room for legislation is in the sphere of providing ways and means for a general and faithful compliance by executive officers.
I have suggested that the section was framed as a deliberate expression of the views of the representatives of the people in the constitutional convention, held in the year 1894. Civil service reform had been passed the tentative stage. In 1883 an act had been passed relating to appointments in the civil service of the state, which provided for the making of rules and regulations for the examination of persons seeking admission into the civil service of the state, or of the cities of the state. (Chap. 354, Laws of 1883.) The original statute had been made the subject of many amendments, down to the legislative session of 1894. Regulations had been promulgated by the governor and by mayors of cities, civil service commissions had been appointed and, in the decade that had elapsed since the passage of the first law, the public attention had been directed to the development and results of this plan for elevating and improving the civil service. Civil service examinations had not gone unchallenged as to their efficacy and the antagonism had been pronounced. The proposed amendment of the Constitution was introduced as early as in the month of June, in the session of the constitutional convention of 1894. It was taken up in the month of September and made the subject of prolonged debate. I think we may, safely and fairly, presume that the members of the convention had actually, and well, in mind, not only the public proceedings had in legislative and administrative bodies upon the subject, but, as well, what the operation of the law had been reduced to in practice. *Page 373 
It may not amount to a legal presumption of knowledge as to all the details of its working; but, in considering the duty resting upon a deliberative body, chosen to revise the Constitution of a state, I regard it as a proper and natural presumption to indulge in, that the working of the law in practice and the conditions brought about by rules and regulations, were the subject of study and of reflection.
The civil service article for cities provided that "the mayor of each city in this state is * * * hereby directed to prescribe such regulations for the admission of persons into the civil service of said city, as may best promote the efficiency thereof, and ascertain the fitness of candidates in respect to character, knowledge and ability for the branch of the service into which they seek to enter, and for this purpose, he shall, from time to time, employ suitable persons to conduct such inquiries and make examinations," etc. Such regulations, by the article, were to provide and declare, as in the case of admission to the civil service of the state, "as nearly as the conditions of good administration will warrant," for open and competitive examinations for testing the fitness of applicants; which should be practical in their character and fairly test the relative capacity and fitness of the persons examined, and that "all of the offices, places and employments * * * shall be filled by selections from among those graded highest as the result of such competitive examination." The mayor was required to arrange in classes the clerks and persons employed in the public service of the city, and "he shall include in one or more of such classes, so far as practicable for the purposes of examination herein provided for, all subordinate clerks and officers in the public service of the said city," etc. The further provisions of the article relate to the exemption from the regulations, prescribed pursuant to the section, of elective officers and the subordinates, for whose errors they were financially responsible; of heads of departments; persons in the educational departments, and every subordinate officer, who, by virtue of his office, had personal custody of public funds, for the safekeeping of which the head of the office was under official *Page 374 
bonds. (Laws of 1883, chap. 354, sec. 8, as amended by Laws of 1884, chap. 410, sec. 2.) Under this article, regulations were variously promulgated; and, as we are concerned with those prescribed by the mayors of Brooklyn, we shall refer to them. They provided for three schedules, termed A, B, and D. Schedule A included places for which appointments might be made without examination. Schedule B included places to be filled upon a competitive examination. Schedule D included the cases of laborers and day workmen. It was, also, provided by the regulations that all new or omitted positions shall be deemed to be in Schedule B; unless the assignment of such positions to some other schedule be made by the mayor, and this evidences that that schedule was to be regarded as containing the general rule in the making of appointments. Classification was made into schedules of the various clerks and persons employed in the city service and, thereafter, from time to time, were made assignments by the mayors of positions to the non-competitive schedule; so that, prior to January 1, 1895, when the revised Constitution went into effect, six of the positions filled by the appointees, defendants in this action, were assigned to that schedule and, after that date, five were so assigned. Whether any of these defendants might be considered, by virtue of his office, or his relations to the head of the department, to be exempted from the examination prescribed by law, is a matter to be discussed later. The methods and extent of examination are most amply exhibited in this record, and it very clearly is made to appear that the civil service commissioners have tested the qualifications of applicants in such practical ways, as would reveal what experience, technical equipment, character and reputation they possessed.
It is the claim of the appellants, in effect, that the revised Constitution has not affected the provisions of the civil service statutes, nor has substantially changed the conditions, as to the classification of positions, the determination of the classes and the method of appointment, and that they remain, as before, questions for the sole determination of the administrative officers of the state and city governments. There can be no *Page 375 
doubt that, so far as the existing laws were consistent with the provisions of the Constitution, they were unaffected by them. Only such acts of the legislature as were repugnant to the Constitution were expressly abrogated. (Art. 1, sec. 16.) But the constitutional provision was so radical in its operation that, thenceforth, the rather plenary exercise of discretion, vested by the statute in the administrative officers of government, was taken away. There was no longer to be that latitude of discretion, which was afforded by such provisions, as that the regulations should be such "as may best promote the efficiency thereof," or "as nearly as the conditions of good administration will warrant." The constitutional convention and the people, who adopted their work of revision, had in mind a more stringent principle in appointing persons to perform duties affecting the public interests. Thenceforth, appointments should be upon the basis of a fitness for office; to be solely tested, when it was practicable to do so, by examinations, which should be competitive in their nature, if that, too, was practicable. It was not proposed that the benefits, which they believed would result from the strict application of such a principle, should be lost, or diminished, by the exercise of a merely formal judgment, or of an arbitrary legislative discretion.
We have recently had occasion to consider the effect of this constitutional provision, in depriving the legislature of any purely arbitrary power of determination as to what places it was practicable to fill by appointment without competition. TheKeymer Case, (148 N.Y. 219), arose under chapter 344 of the Laws of 1895, which amended the Civil Service Act so as to create an exemption in favor of the veterans therein described from competitive examinations. The language used was that "competitive examinations shall not be deemed practicable or necessary" in such a case. We held the act to be unconstitutional; because it referred only to veterans of the civil war and created a favored class, and because it arbitrarily declared as to them competitive examinations should not be deemed practicable, in cases where the compensation does not *Page 376 
exceed four dollars per day. Judge BARTLETT, delivering the opinion of this court, observed, that "while it is true that the Constitution contemplates that it may not always be practicable to ascertain merit and fitness by examinations, or to have these examinations competitive, yet a mere arbitrary declaration in an act of the legislature that competitive examinations of veterans are impracticable in cases where the compensation does not exceed four dollars per day, is in plain violation of the provisions of the Constitution making competitive examinations necessary."
The use of the word "practicable" in the section has been seized upon as the basis for an argument, by implication, that it was recognized that it might not always be possible to test merits and fitness, in every instance, by an examination, competitive or non-competitive, and, as existing laws were left in force, so far as not repugnant to the Constitution, that all questions of classification, and of matters of appointment thereunder, are left to the determination of the mayors, as provided for by the acts of the legislative body, in whom such a power of legislation resided. The significance of the terminology of this section is not open to so broad an implication. All exceptions to the rule of examinations were abrogated by the section, which formerly existed by statute, or which became engrafted upon the law by regulations. There were to be no more exemptions from examinations in any case; unless it was one, where, from its peculiar nature, it could be seen that an examination would not be practicable for the purpose. It is not difficult to understand what was intended; however difficult it might be to furnish a definition which would include the cases where examinations would not be practicable. Such cases might be found in the selection of a private secretary, where the statute gave the power to appoint such; or in the selection of an attendant or clerk by a judicial, or executive, officer, where there was a similar power to make the appointment. In such and like cases, the requirements for the place might consist, rather in the capacity of the person to inspire and to deserve personal confidence and a *Page 377 
personal liking, than in the possession of experience, or knowledge, or a technical equipment. Such might well be the case, where the executive officer is charged with such responsibility, in the performance of the duties of his office, as to require him to rest upon the vigilance, integrity and personal faithfulness of a clerk; qualities which examinations might insufficiently display, if at all. So, with respect to competitive examinations, cases can be conceived of where they might not be practicable; whether simply from the absence of any competitors, or, more pertinently, where the nature of the work to be performed by the applicant is such that an examination in competition with others would not aid in determining his fitness for the particular position to be filled. It would not be profitable for us to attempt any elaborate definition. As cases arise, where it is sought to apply the exception to examinations, competitive or non-competitive, upon the ground of the impracticability contemplated by the section, they will have to be passed upon by the courts. The question is necessarily a judicial one. Whether, in a given case, a competitive examination is practicable to ascertain the merits and fitness of the applicant for the place, is mainly a question of legal construction; which is to be determined by reference to the requirements of the office and by the use of judgment, aided by the facts of the case. Whether a classification, or a determination made as to the method of appointment, is in conflict with the constitutional provision, or is in evasion of its spirit and purpose, must be a question for the ultimate decision of the courts.
There should be no ground for the fear, suggested by the appellants' counsel, of an undue interference by the courts with the exercise of discretionary powers vested by law in the administrative departments of government. The exercise in good faith of administrative judgment, resting upon facts and circumstances, which leave the question of the practicability of an appointment upon the examination test prescribed, a fairly debatable one, should not and will not be disturbed. Nor is *Page 378 
there any inclination to intrude upon the sphere of any legislative action, when, in the enactment of the laws called for by the constitutional provision, or deemed requisite in some exigency, it shall undertake to classify, or to declare with respect to the practicability of competitive examinations in a class of cases; provided that its action is in the exercise of a reasonable discretion and not open to the charge of intending a violation of the fundamental law. As it was observed in theKeymer Case (supra), with respect to the possibility of offices and positions arising, which, in the light of experience, could not be filled by competition, "it will be competent for the legislature to provide for it by an appropriate act, disclosing the circumstances which justify its intervention." The power of the courts is rather supervisory in its nature and it is intended that it shall be invoked, whenever the charge is made that the constitutional guarantees have been infringed upon by legislation. The duty of the court is in no wise to classify, but to pass upon a question of classification, in view of the requirements of the Constitution.
The question of the extent to which the constitutional provision is self-executing is to be answered from a reasonable survey of the whole section. It is sweeping in its provision as to all existing exceptions or exemptions. Veterans were to pass examinations, although accorded a preference in appointment and promotion upon the lists, and appointments in the department of public works of the state, therefore without the operation of the Civil Service Law, were brought within its provisions. As it was held in the McClelland Case (148 N.Y. 360), the result of requiring the general application of the Civil Service Act has been "effectually accomplished by the adoption of the new provision in the fundamental law." As previously pointed out, the Constitution provided for the continuance in force of all legislative acts, not repugnant to it, and when the revisers inserted in the section a provision that laws shall be made to provide for its enforcement, they understood that, while there were laws in existence, which applied to the civil service in the state and in the cities, and *Page 379 
which provided for the appointment of commissions and the promulgation of regulations, etc., there were none which were applicable to the villages or other civil subdivisions of the state. The propriety of such legislation, as would enable the constitutional command to be complied with everywhere, was obvious. The purpose of the direction in the section to make laws, therefore, was to make it possible that throughout the length and breadth of the civil service in this state, there might be a complete obedience to the command, through an authoritative and intelligent adaptation of the law to the conditions of the various localities. It became, and it is, the duty of the legislature to enact such a law, or laws, as would secure to the people of the state, in all its civil divisions, the benefits of a compliance with the constitutional provision. The failure of the legislature to do so should be attributed to a misapprehension of the situation, introduced by the adoption of the revised Constitution, rather than to any intention to disregard the duty imposed upon it. Until such legislation is had with respect to the counties, towns and villages of the state, that positions are classified and that commissions, or boards of examiners, and all necessary machinery are authorized and provided for, the amendment of the Constitution may remain ineffectual. In the opinion in the McClelland case, it was remarked that "it was the intention to put all the new provisions of the Constitution into operation through the instrumentality of such laws as were then in force, so far as practicable, and if, in practice, they were found to be in any respect insufficient for that purpose, they were to be replaced or supplemented by new ones."
That the section is self-executing, I do not think we can deny and, indeed, we so held in the McClelland case; but in the reasonable sense. Legislation was only needed in order to guide appointing officers and to furnish them with proper authority and rules to perform their duty under the law. I think it does not impair the operative force of the constitutional prohibition, that it may be, in part, ineffectual, until the revision of present laws, or the enactment of new ones, shall *Page 380 
prescribe a classification of positions, or the mode in which the constitutional provision should be complied with.
Nor does this view work so harshly upon executive officers, or upon their appointees, as to avoid the appointments ab initio
and to subject the former to some personal liability, or the latter to the loss of their compensation for services actually performed. In the absence of bad faith, fraud, or collusion, appointments made under existing civil service regulations should not subject the appointing officers personally to liability for the salaries paid, if it be determined that the appointments have been illegally made. The discretion exercised by the mayors in assigning positions to non-competitive schedules may have been mistakenly and erroneously exercised; but, until it has been declared judicially that those positions were, within the purview of the Constitution, such as it was practicable to fill by appointment from lists of persons who had successfully passed the required examinations, the appointments stand and the incumbents of the offices are entitled to be paid their salaries or compensation. The constitutional provision must be humanly viewed. It recognizes that examinations may not always be practicable to test the qualifications of applicants for public office, and a classification, containing a non-competitive schedule, or a determination upon the method of a non-competitive appointment, made in good faith, will not be presumed to have been in disregard of the constitutional requirements. Remedies by action are afforded, to test the legality of the method of appointments to office and to secure a judicial revision of the subject of complaint. I am of the opinion, therefore, that the defendant appointees are entitled to the salaries or compensation earned by them, until by a final and conclusive judgment the legality of the mayor's classification has been determined upon.
Finally, upon the question of the positions held by the defendant appointees, I am unable to find any ground for holding that competitive examinations were not perfectly practicable to test their merits and fitness. Their positions *Page 381 
cannot be said to be of a character which makes examinations impracticable, as a mode of ascertaining the fitness of applicants. In almost all of the positions in the civil service, confidence must be reposed in the appointee and his honesty is an important prerequisite, and, if the practicability of competitive examinations were made to depend upon such considerations merely, it would go far to emasculate the vigor of the reform intended to be effected by the constitutional amendment. The disposition should not be to be too liberal in the construction of the term "practicable," when applied to competitive examinations. The desire of the people for the efficient services of persons, selected for their competency to perform them, should not be thwarted by refining away the language, in which that desire has been expressed. The dominant idea was that public servants should be competent for their positions. They have solemnly decided that subordinate public offices in the departments of the civil service should not be filled by appointments, made as mere rewards to political or personal adherents, but upon the sole basis of ascertained merits and fitness. It will not suffice, to avoid its applicability to some positions, that it requires the repose of some trust in the appointee. This is not the true significance of the language of the section. It is perfectly practicable to ascertain the fitness of a person to be trusted in a clerical or other subordinate position in a department through the methods of the examinations provided for by the regulations. The service is a public one and rarely confidential as in the case of private employment. This very voluminous record, among other matters exhibited to illustrate the workings and merits of the civil service rules, contains exhibits of actual competitive examinations held for applicants for positions in the different grades of the city's service, with the method of marking, and that they are practical in their character and relate to matters which fairly test relative capacity and fitness to discharge the duties of the office applied for, I do not think can justly be denied. I do not see why every one of the positions described in this action could not be filled, to the *Page 382 
better satisfaction of the executive head and the public, upon competitive examinations. That moneys will be handled is no adequate reason for exemption. As before said, it should actually appear that an examination, competitive or non-competitive, could not fully satisfy the peculiar, or personal, requirements of the position to be filled, in order that it may be held to come within the purview of the Constitution as one which might be appointed to by a mere personal selection. None of the defendants can be fairly said to be filling such a position.
No other questions demand a continuance of this discussion, the length of which is only justified by the importance of the questions, which have been argued with exceptional thoroughness and ability by both counsel. Generally stated, the conclusions I have reached, are that section 9 of article V of the new Constitution operated to modify the civil service laws and regulations, which were existing on January 1, 1895, and to establish as the sole rule for appointments to subordinate positions in the civil service an ascertained merit and fitness in the applicant, upon competitive examination; that its effect was to abrogate all exemptions and exceptions to the rule, unless in some case where such examinations were impracticable as a method of appointment; that the provision executed itself in the public service of the State and of the cities, but needed legislation in other civil subdivisions to govern the conduct of appointing officials and to regulate compliance by them; that, in a case arising upon the legality of a classification, or assignment, of a position in a non-competitive schedule, the question becomes a judicial one and is for the revision of the courts, upon the facts as found and in the light of a common experience and a common knowledge; that until a final and conclusive judgment is had, which determines the illegality of appointments, the appointees in office are entitled to be paid their salaries or compensation; and, finally, that competitive examinations were practicable, in the constitutional purview, for all the positions filled by the defendants. *Page 383 
I think that the judgment should be modified so as to conform to this opinion and, as so modified, it should be affirmed.